DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 08/05/2022 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1,3,4,8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadesky et al. (US Pub 2005/0052425 A1) in view of Barnado (US Pub 2007/0158173 A1).

Regarding claim 1; Zadesky teaches a remote control system for remotely controlling one or more devices and/or a user interface (a remote control system 39 as shown in Figs.4 and 5), the remote control system comprising: 
a remote control (an input device 70, Figs.5-7D) comprising: a plurality of user input buttons (the input device comprises a touch pad 72 including four button zones 74A-74D), at least one of the user input buttons configured to receive a user input event (e.g., as shown in Figs.7A-7D) and comprising at least one dome switch (para. [0064], each button zone is coupled to a mechanical switch 78 including a dome switch); 
a plurality of sensors (mechanical switches 78) being coupled to the at least one of the user input buttons of the plurality of user input buttons (para. [0064], Figs.7A-7D, each mechanical switch 78A-78D is corresponding to a button zone 74A-74D, respectively), the plurality of sensors configured to generate sensor data in response to a user input event being received at the at least one of the user input buttons of the plurality of user input buttons (Figs.7A-7D, para. [0057,0059,0062,0066], a user simply presses on the top surface of the touch pad 72 in the location of the desired button zone 74A-74D in order to activate the mechanical switch 78 disposed underneath the desired button zone 74A-D. When activated, the mechanical switches 78 generate button signals that may be used by an electronic device. The button signal is indicative of a depression of the touch pad); and 
user input event detection logic (a processor 54, Fig.4, para. [0053]) configured to receive the sensor data and identify whether the user input event received at the at least one of the user input buttons of the plurality of user input buttons was a click event, a touch event, or a gesture event (Fig.4, para. [0053-0056], a computing device 42 comprises the processor 54 configured to receive tracking signal from a touch pad and button signal from the mechanical switches. The processor is configured to determine whether an input event is a touch event (i.e., the touch pad generates tracking signals without generating button signal, Fig.3A, para. [0049]. The touch event may include a tap (para. [0005]), a click event (i.e., touch pad generates both tracking signal and button signal), or a gesture event (i.e., a user may continuously swirl a finger on the touch pad, para. [0043,0081])), wherein the user input event detection logic identifies that the user input event is the click event based on receiving sensor data indicating that the at least one metal dome is depressed (para. [0048,0059], the touch pad takes the form of a depressible button that performs one or more mechanical clicking actions); and 
command selection logic (the processor 54, Fig.4) configured to cause a first control command to be executed in response to determining that the user input event received at the at least one of the user input buttons of the plurality of user input buttons was the click event (para. [0082], a button function is associated with a mechanical click action. For example, the button function may be used to open a menu), to cause a second control command to be executed in response to determining that the user input event received at the at least one of the user input buttons of the plurality of user input buttons was the touch event (para. [0005], the touch pad can make a selection on the display screen when one or more taps are detected), and cause a third control command to be executed in response to determining that the user input event received at the at least one of the user input buttons was the gesture event (para. [0081], a user may scroll through a list of songs by swirling the finger around the touch pad).
Zadesky does not explicitly teach one metal dome and a printed circuit board; the user input event detection logic identifies that the user input event is the click event based on receiving sensor data indicating that the at least one metal dome is depressed such that it forms an electrical connection on the printed circuit board shorts the pair of electrodes of the corresponding user input button.
Barnado teaches a metal dome (Figs.1A,1B, a metal dome 11) and a printed circuit board (a printed circuit board (PCB) 13); the user input event detection logic identifies that the user input event is the click event based on receiving sensor data indicating that the at least one dome switch is depressed such that it forms an electrical connection on the printed circuit board shorts the pair of electrodes of the corresponding user input button (Fig.1B, a pressing operation of the dome switch is determined based on an electrical connection on the PCB 13 which shorts a pair of electrodes 14 and 16).
At the time of invention was made, it would have been obvious to one of ordinary skill in the art to modify the mechanical switches of Zadesky to include the teaching of Barnado of providing a metal dome switch disposed on a printed circuit board. The motivation would have been in order to provide a tactile switch with high reliability.
Regarding claim 3; Zadesky and Barnado teach the remote control system of claim 1 as discussed above. Zadesky further teaches device control command execution logic, wherein the first, second, and/or third control command is a command for remotely controlling a controlled device (Fig.16, para. [0075], the input device is a remote control for remotely controlling a docking station with a media player docked therein), and wherein the device control command execution logic causes the first and/or second control command to be executed at the controlled device (Fig.4, para. [0052], the input device 40 remotely controls a computing device 42 via a wireless communication interface. Para. [0053-0056], the computing device 42 comprises a processor 54 configured to receive tracking signal from a touch pad and button signal from the mechanical switches. The processor is configured to determine whether an input event is a touch event (i.e., the touch pad generates tracking signals without generating button signal, Fig.3A, para. [0049]. The touch event may include a tap (para. [0005]), a click event (i.e., touch pad generates both tracking signal and button signal), or a gesture event (i.e., a user may continuously swirl a finger on the touch pad, para. [0043,0081])).
Regarding claim 4; Zadesky and Barnado teach the remote control system of claim 1 as discussed above. Zadesky further teaches the at least one of the user input buttons of the plurality of user input buttons of the plurality of user input buttons is a click pad (Fig.5, the touch pad 72 including four button zones 74A-74D is disposed on four mechanical switches 78 corresponding to four button zones, respectively. Thus, each zone 74A-74D is a click pad) having a plurality of sensors coupled thereto at corresponding sensor positions of the click pad (Fig.1 shows a touch pad comprising a plurality of electrodes 14 configured to detect (X,Y) positions. In other words, each button zone comprises a plurality of sensors for detecting a (X,Y) position of a touch input), the click pad configured to receive a user input event at each of the sensor positions (Figs.74A-74D, the touch pad detects a touch position at different location corresponding to button zones 74A-74D).
Regarding claim 8; Zadesky and Barnado teach the remote control system of claim 1 as discussed above. Zadesky further teaches device control command execution logic (the processor 54, Fig.4, para. [0053]), wherein each of the first and second control commands are a discretely transmitted command (para. [0082], a button function is associated with a mechanical click action. For example, the button function may be used to open a menu. Opening a menu is a discrete command. Para. [0005], the touch pad can make a selection on the display screen when one or more taps are detected. Making a selection is a discrete command) and the third control command is a plurality of transmitted commands (para. [0081], a user may scroll through a list of songs by swirling the finger around the touch pad. Scrolling through a list is a plurality of transmitted commands).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadesky et al. (US Pub 2005/0052425 A1) in view of Barnado (US Pub 2007/0158173 A1) as applied to claim 1 above, and further in view of Arling et al. (US Pub 2008/0005764 A1).
Regarding claim 2; Zadesky and Barnado teach the remote control system of claim 1 as discussed above. Zadesky and Barnado do not teach the command selection logic comprises part of the remote control.
	Arling teaches the command selection logic comprises part of the remote control (para. [0022,0024], Fig.1, Arling discloses a remote control 10 configured to receive an input event (e.g., hard or soft command key) and to generate a command code corresponding to the input event to control an appliance. The remote control comprises a memory including a command code library storing a plurality of command codes that may be transmitted from the remote control 10 to control the operation of the appliance). 
At the time of invention was made, it would have been obvious to one of ordinary skill in the art to modify the system of Zadesky to include the teaching of Arling of providing a remote control including a memory having a command code library for storing a plurality of command codes. More specification, the control system of Zadesky and Barnado as modified by Arling would comprise a command code library for decoding an input event (e.g., a touch event, a click event, or a gesture event); and transmitting the command codes  for controlling an appliance. The motivation would have been in order to enable the input device to control an identified appliance (Arling, para. [0022, 0023]). 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadesky et al. (US Pub 2005/0052425 A1) in view of Barnado (US Pub 2007/0158173 A1) as applied to claim 1 above, and further in view of McKillop et al. (US Pub 2007/0152983 A1).
Regarding claim 5; Zadesky and Barnado teach the remote control system of claim 1 as discussed above. Zadesky further teaches a different control command from a set of control commands is mapped to each of the sensor positions of the click pad for each of at least a click input event (para. [0058], pressing on different button zones may be used to activate different functions), wherein the set of control commands includes the first control command and the second control command (para. [0058], one of the button zones may be used to access a menu on the display screen, a second button zone may be used to seek forward through a list of songs or fast forward through a currently played song, a third button zone may be used to seek backwards through a list of songs or fast rearward through a currently played song, and a fourth button zone may be used to pause or stop a song that is being played).
	Zadesky and Barnado do not explicitly teach a different control command from a set of control commands is mapped to each of the sensor positions of the click pad for a touch input event.
	McKillop teaches a different control command from a set of control commands is mapped to each of the sensor positions of the click pad for a touch input event (Figs.9A-9E, McKillop discloses a touch wheel 154 configured to detect a touch event and a click event. In particular, para. [0111-0114], Figs.9B and 9C, a user may touch at a location corresponding to number “2” on the touch wheel. A number 2 is displayed on the display 152. Therefore, McKillop further teaches a different control command from a set of control commands is mapped to each of the sensor positions of the click pad for a touch input event).
	At the time of invention was made, it would have been obvious to one of ordinary skill in the art to modify the system of Zadesky and Barnado to include the method of McKillop of mapping a position of a touch wheel to a different control command for a touch input event. More specification, each button zone of the input device of Zadesky would be mapped to different control command for a touch input event. The motivation would have been in order to improve the user experience.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadesky et al. (US Pub 2005/0052425 A1) in view of Barnado (US Pub 2007/0158173 A1) as applied to claim 1 above, and further in view of Chen et al. (US Pub 2007/0080933 A1).
Regarding claim 6; Zadesky and Barnado teach the remote control system of claim 1 as discussed above. Zadesky and Barnado do not teach remote control user customization logic, the remote control user customization logic being configured to enable the user to selectively map different control commands of a plurality of control commands to different user input events.
	Chen teaches the remote control user customization logic (Fig.2, a processor 204) being configured to enable the user to selectively map different control commands of a plurality of control commands to different user input events (Figs.2,5a,9a,9b; para. [0025,0085,0086], an accessory device includes the processor configured to selectively map an input element (e.g., 510, 512, 514, and 516; Fig.5a) to one or more input functions of a host device based on a user selection).
	At the time of invention was made, it would have been obvious to one of ordinary skill in the art to modify the system of Zadesky and Barnado to include the method of Chen of selectively mapping an input element to one or more input functions of a host device based on a user selection. The motivation would have been in order to improve the user experience.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadesky et al. (US Pub 2005/0052425 A1) in view of Barnado (US Pub 2007/0158173 A1) as applied to claim 1 above, and further in view of Carvajal et al. (US Pub 2009/0109183 A1).
Regarding claim 7; Zadesky and Barnado teach the remote control system of claim 1 as discussed above. Zadesky and Barnado do not teach control commands of the plurality of control commands are executable through interaction with a graphical user interface associated with the remote control displayed on a screen associated with a device in communication with the remote control system.
	Carvajal teaches control commands of the plurality of control commands are executable through interaction with a graphical user interface associated with the remote control displayed on a screen associated with a device in communication with the remote control system (Fig.3A, para. [0028], control commands are executable through an On Screen Display (OSD) 310 associated with a remote control 106. The OSD 310 is displayed on a screen of a display device communication with the remote control 106).
	 At the time of invention was made, it would have been obvious to one of ordinary skill in the art to modify the system of Zadesky and Barnado to include the teaching of Carvajal of displaying a graphic user interface associated with a remote control on a screen of a display device in communication with the remote control. The motivation would have been in order to facilitate controlling a target device using the remote control.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691